NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

TIERA N. HARRISON,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3149
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Sr., Senior Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.